Citation Nr: 1714609	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for anterior cruciate ligament (ACL), posterior cruciate ligament (PCL), medial collateral ligament (MCL) and meniscus tear status post reconstructive surgeries with residual scars and degenerative joint disease of the left knee prior to September 1, 2009, and from February 1, 2010, to August 27, 2012.

2.  Entitlement to a disability rating in excess of 10 percent for left knee instability.

3.  Entitlement to a disability rating in excess of 30 percent for left knee status post arthroplasty on and after October 1, 2013.

4.  Entitlement to a disability rating in excess of 10 percent for ACL and meniscus tear status post reconstructive surgery with residual scars and degenerative joint disease of the right knee.  


REPRESENTATION

The Veteran represented by:  North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1993 to May 1994.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the January 2010 rating decision, the RO denied, in pertinent part, ratings in excess of 10 percent for: ACL, PCL, MCL and meniscus tear status post reconstructive surgeries with residual scars and degenerative joint disease of the left knee; left knee instability; and ACL and meniscus tear status post reconstructive surgery with residual scars and degenerative joint disease of the right knee.  

In a July 2011 rating decision, the RO granted the Veteran a 100 percent rating for ACL, PCL, MCL and meniscus tear status post reconstructive surgeries with residual scars and degenerative joint disease of the left knee from September 1, 2009, to January 31, 2010, based on surgical treatment necessitating convalescence.  In a December 2013 rating decision, the RO recharacterized the Veteran's service-connected ACL, PCL, MCL and meniscus tear status post reconstructive surgeries with residual scars and degenerative joint disease of the left knee as left knee status post arthroplasty and granted disability ratings of 100 percent from August 27, 2012, to September 30, 2013, and 30 percent on and after October 1, 2013.  Accordingly, the issue of entitlement to increased ratings for the Veteran's ACL, PCL, MCL and meniscus tear status post reconstructive surgeries with residual scars and degenerative joint disease of the left knee or left knee status post arthroplasty during those periods when 100 percent ratings were in effect are no longer before the Board.  The discussion in this document is for those times when the temporary total ratings were not assigned.  Nothing herein should be taken as affecting those periods.  As these ratings do not provide the maximum benefit available for the full period on appeal, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In his October 2011 substantive appeal (VA Form 9), the Veteran requested a video conference hearing before a Veterans Law Judge at the RO.  In a September 2015 statement, the Veteran indicated that he wished to cancel the hearing.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2016).  

This issue was previously remanded by the Board in January 2016 for further development.  It has been returned to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran was most recently afforded a VA knee examination in February 2016.  Although the February 2016 VA examiner described the range of motion of the Veteran's knees, it is not clear whether this was active or passive range of motion, in weight-bearing or nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, whenever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  A remand is necessary to afford the Veteran a VA examination compliant with Correia's requirements.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current severity of his ACL and meniscus tear status post reconstructive surgery with residual scars and degenerative joint disease of the right knee, left knee status post arthroplasty, and left knee instability.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished. 

In accordance with the latest worksheets for rating knee disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any symptoms of ACL and meniscus tear status post reconstructive surgery with residual scars and degenerative joint disease of the right knee, left knee status post arthroplasty, and left knee instability.  

Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing, for both knees must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any ACL and meniscus tear status post reconstructive surgery with residual scars and degenerative joint disease of the right knee, left knee status post arthroplasty, and left knee instability.

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

2.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




